I concur in the principal opinion. However, appellant has also contended that there is a question of fact presented as to whether the weeds were a contributing cause of the injury. The theory is that the weeds hid the glass from the child's view; that but for the weeds he would *Page 536 
not have placed his head on the glass; that it is foreseeable that dangerous articles may be placed in high weeds, particularly in the neighborhood involved; and that the weeds had been there long enough to constitute constructive notice.
This suit rests upon Section 723.01 of the Revised Code. InStandard Fire Ins. Co. v. City of Fremont (1955), 164 Ohio St. 344, Judge Hart discussed the scope of the statute and stated, at page 347:
"* * * The subject matter of the statute — `public highways, streets, avenues, alleys, sidewalks, public grounds, bridges, aqueducts and viaducts' — relates specifically to traditional areas used only for the purpose and means of travel. The term, `public grounds,' contemplates areas to which the public may resort and within which it may walk, drive or ride, etc. It is apparent also that the terms, `street' and `sidewalk,' have the connotation, not of platted street areas, but of areas actually used by the public in travel. * * *."
See, also, Crisafi v. City of Cleveland (1959), 169 Ohio St. 137.
The glass and weeds were in a small unpaved area between the sidewalk pavement and the door of an encroaching garage. WhileStandard does not confine "sidewalk" to the concrete pavement, there is insufficient evidence to show that the area in question was within the "areas actually used by the public in travel."
Admittedly the glass and weeds were immediately adjacent to what I consider the "sidewalk" in this case. Every rule of law is arbitrary in the sense that difficult cases will arise which press tightly against the line. The line drawn here, i. e., areas actually used in travel, is a reasonable one. I do not believe that a hard case can justify a bulge in that line. Accordingly, in my opinion, on the record before us the appellant has not brought herself within Section 723.01 of the Revised Code. *Page 537